     Case 2:18-cv-09116-VAP-E Document 75 Filed 07/08/20 Page 1 of 2 Page ID #:946



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   TIMOTHY WILKINS,              ) NO. CV 18-9116-VAP(E)
                                   )
12             Plaintiff,          )
                                   )
13        v.                       ) ORDER ACCEPTING FINDINGS,
                                   )
14   CALIFORNIA DEPARTMENT OF      ) CONCLUSIONS AND RECOMMENDATIONS
     CORRECTIONS AND               )
15   REHABILITATION, LIEUTENANT    ) OF UNITED STATES MAGISTRATE JUDGE
     COX,                          )
16             Defendants.         )
     ______________________________)
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19   Second Amended Complaint, all of the records herein and the attached

20   Report and Recommendation of United States Magistrate Judge.             Further,

21   the Court has engaged in a de novo review of those portions of the

22   Report and Recommendation to which any objections have been made.               The

23   Court accepts and adopts the Magistrate Judge’s Report and

24   Recommendation.

25

26         IT IS ORDERED that summary judgment is granted in favor of

27   Defendants dismissing the action without prejudice.

28   ///
     Case 2:18-cv-09116-VAP-E Document 75 Filed 07/08/20 Page 2 of 2 Page ID #:947



 1         IT IS FURTHER ORDERED that the Clerk serve forthwith a copy of

 2   this Order and the Judgment of this date on Plaintiff and counsel for

 3   Defendants.

 4

 5               DATED: July 8, 2020.

 6

 7

 8                                            _______________________________
                                                   VIRGINIA A. PHILLIPS
 9                                             UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
